CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Correction
IFW PTOL Issue Classification form had a claim numbering error. The examiner has corrected the IFW PTOL Issue classification form to correctly renumber the claims. The below Examiner’s Amendment is the same as appears in the Notice of Allowance dated 16 Aug 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Edwin Garlepp on 21 July 2022 and confirmed as approved via Supplemental Amendment filed 04 Aug 2022.

The application has been amended as follows: 
Specification
The Specification is amended per amendments filed 30 June 2022 and 04 Aug 2022.
Claims
The claims filed 30 June 2022 are to be further amended per Supplemental Amendment filed 04 Aug 2022.
Election/Restrictions
Claims 1, 3-9, 11-12, 21 are allowable. The restriction requirement between Species 1 and 2, as set forth in the Office action mailed on 14 Oct 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the Species restriction requirement of 14 Oct 2020 is withdrawn.  Claim 10, directed to Species 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-12 and 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art of record (viz. Yamazawa et al (US 2016/0172160 A1){hereinafter Yamazawa} in view of Lane (US 2016/0071701 A1) [or alternately Samukawa et al (US 5,565,738){hereinafter Samukawa}]) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "one or more transmission antennas….wherein each of the one or more transmission antennas comprises a conductive structure that is folded forming an open loop including a plurality of vertical portions of each of the transmission antennas that extend along a vertical direction from the power component to the substrate holder", in the context of other limitations of the claim (i.e. the configuration of the power transmission lines and dielectric structure with respect to the one or more transmission antennas).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramaswamy et al. (US 2014/0202634 A1) teaches a folded conductive resonator (200B, Fig. 2B; 200C, Fig. 2C) (para. [0026], [0030]) but does not teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716